Citation Nr: 9934441	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  91-38 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left arm currently rated as zero 
percent disabling.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) rated as 30 percent disabling prior to 
January 19, 1995 and 10 percent disabling prior to May 6, 
1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
November 1969.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Los Angeles, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran filed his initial claim in September 1989.  At 
that time he claimed entitlement to service connection for 
residuals of a shell fragment wound of the left arm.  In a 
rating action in April 1990 the RO granted service connection 
for that disorder and assigned a zero percent rating.  In 
August 1990 the veteran filed a notice of disagreement with 
that decision claiming entitlement to a higher disability 
rating.  He also claimed service connection for tinnitus and 
PTSD.  In a rating action in January 1991 the RO granted 
service connection for PTSD and assigned a 10 percent rating.  
It also denied entitlement to service connection for 
tinnitus.  In April 1991 the veteran filed a substantive 
appeal with regard to the issue of entitlement to an 
increased rating for residuals of a shell fragment wound of 
the left arm.  He also filed a notice of disagreement with 
regard to the denial of entitlement to service connection for 
tinnitus.  The veteran testified at a hearing before a 
hearing officer at the RO in June 1991 and the transcript of 
that hearing constituted his substantive appeal with regard 
to the denial of entitlement to service connection for 
tinnitus.

In a remand decision dated in December 1991 the Board 
returned those two issues to the RO for further development.  
The veteran filed a claim for entitlement to a rating in 
excess of 10 percent for PTSD which was received by the VA on 
August 14, 1992.  That claim was denied in a rating action in 
September 1993.  The veteran's notice of disagreement with 
that decision was received in January 1994.  In April 1994 
the veteran testified at a hearing before a member of the 
Board.  

In August 1994 the Board remanded the claim to obtain 
additional evidence.  In a rating action in January 1995 the 
RO granted a 30 percent rating for PTSD effective May 6, 
1993, the date of a report of VA out-patient treatment which 
the RO found showed an increase in the veteran's disability.  

In a rating action in April 1999 the RO granted a 100 percent 
rating for PTSD effective January 19, 1995, the date that the 
RO found that the veteran was unable to work due to PTSD.  In 
that rating action the RO also granted service connection for 
tinnitus and assigned a 10 percent rating effective in August 
1990.  Since service connection was granted for tinnitus that 
issue is no longer before the Board on appeal.  However, the 
veteran's claim for an increased rating for PTSD was received 
in August 1992, the veteran appealed the subsequent denial, a 
30 percent rating was assigned effective in May 1993 and the 
present 100 percent rating was ultimately assigned effective 
in January 1995.  Although this is a claim for an increased 
rating, not an initial rating, the RO has, in fact assigned 
"staged" ratings ranging from 10 percent to 100 percent 
over the period of time covered by the veteran's appeal.  
Fenderson v. West, 12 Vet.App. 119 (1999).  Therefore, the 
issue of entitlement to an increased rating for PTSD prior to 
January 19, 1995 is still before the Board on appeal.

The purpose of the remands having been accomplished in 
accordance with Stegall v. West, 11 Vet.App. 268 (1998) the 
case is now before the Board for further appellate review.



FINDINGS OF FACT

1.  The veteran has residuals of a shell fragment wound of 
the left arm manifested only by an asymptomatic scar.

2.  The veteran has PTSD which before December 15, 1992 was 
manifested by mild anxiety and was productive of no more than 
mild social and industrial impairment.

3.  Beginning December 15, 1992 the veteran's PTSD was 
manifested by insomnia, depression, hopelessness, 
nervousness, restricted affect and difficulty concentrating 
productive of considerable social and industrial impairment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for 
residuals of a shell fragment wound of the left arm are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118 Codes 
7803, 7804, 7805 (1999).

2.  The schedular criteria for a rating in excess of 10 
percent for PTSD prior to December 15, 1992 are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132 Code 9411 
(1996). 

3.  The schedular criteria for a 50 percent rating for PTSD 
are met beginning December 15, 1992.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.132 Code 9411 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Shell Fragment Wound

Service medical records reveal that the veteran was seen in 
June 1968 for treatment of a shell fragment wound of the arm.  
It was reported that he had been hit with shrapnel three days 
earlier.  It was reported that the wound was healing well.  
The wound was cleaned and sutured.  The following day he was 
returned to his unit with instructions to have his wound 
treated at an aid station daily.  On separation examination 
it was reported that there was a 2 1/2 inch scar on the 
anterior left forearm and a 3/4 inch scar on the posterior left 
forearm.  The same scars had been noted on the entrance 
examination.

On VA examination in March 1990 the veteran complained of 
every day pain in the left arm.  He reported that after he 
was wounded he was hospitalized for five days and surgery was 
performed and three fragments were removed.  He stated that 
in 1985 he began having pain in the left arm posterolaterally 
which intermittently radiated to the left hand.  He related 
that the pain had been constant for the past year.  
Examination revealed that the grip of the left hand was 85 
pounds as compared to 103 pounds on the right.  There was no 
tenderness to palpation over the left arm and forearm.  There 
was a scar of the distal third of the left arm 
posterolaterally which measured 1/2 inch by 3/4 inch.  There was 
a scar of the left forearm posterolaterally which measured 3/4 
inch by 1/2 inch.  There was a scar of the left elbow 
posterolaterally which measured 1/2 inch by 1/2 inch.  X-rays of 
the left elbow and both wrists revealed no abnormality.  The 
diagnosis was residuals of shell fragment wounds of the left 
arm, forearm and elbow.

The veteran testified at a hearing before a hearing officer 
at the RO in June 1991.  He stated that his shell fragment 
wound was on the left forearm and indicated that it was on 
the outside of the elbow.  He stated that in 1985 he noticed 
pain in his left arm.  He indicated that the other scars on 
his arm were the result of sports injuries prior to service.

On VA examination in July 1992 the veteran complained of 
occasional pain in the left arm and of the left arm feeling 
weaker than the right.  Examination revealed that deep tendon 
reflexes were normal.  Strength in the upper and lower 
extremities was normal bilaterally including intrinsic 
muscles, coordination and dexterity.  The diagnosis was 
intermittent left upper extremity pain with no neurologic 
abnormality detected.

The veteran testified at a hearing before a member of the 
Board in April 1994.  He stated that he had pain in the elbow 
and that his left arm was weaker than his right.

On VA examination in October 1994 the veteran complained of 
pain in the area of the elbow extending into the forearm and 
into the upper arm.  There was no associated numbness or 
tingling and he was unaware of focal areas of weakness.  He 
reported that while he was working for the Postal Service he 
recalled that one arm would occasionally "give way."  Deep 
tendon reflexes were symmetrically active in the upper and 
lower extremities.  There were no pathological reflexes.  
Function in the left upper extremity was specifically normal.  
Pinprick response was normal.  There was symmetrical bulk and 
tone with no abnormal movements of vesiculations.  Strength 
was symmetrical in the upper extremities, both proximally and 
distally.  There were no focal areas of weakness.  The 
impression was left upper extremity intermittent mild pain of 
undetermined etiology with no neurologic abnormalities 
detected.  The examiner opined that no neurodiagnostic 
studies were warranted and that further examination would be 
indicated if objective evidence of neurologic abnormalities 
became evident, but that that was not expected.  

On neurological examination in February 1999 the veteran 
complained of numbness all over the left arm going up to the 
neck and the left side of the head.  Examination revealed 
that there were two barely visible scars in the area of the 
left elbow.  One was a little above and one was a little 
below the olecranon.  Upper arm circumferences were equal 
bilaterally.  Lower arm circumferences measured 31 cm on the 
right and 30 cm on the left.  The right arm was reported to 
be dominant.  Individual muscle strength of all upper 
extremity muscles was normal.  Sensory examination was normal 
to pin-touch, vibration and joint position sensation.  Deep 
tendon reflexes were normal at the brachial radialis, biceps 
and deltoids and mildly reduced at the triceps.  The 
impression was normal neurological exam.  The examiner noted 
that the mild asymmetry in the circumference of the forearms 
was what might be expected between a dominant and non-
dominant hand.  The examiner opined that the asymmetry in 
grip strength should be interpreted with caution because 
there is frequently decreased grip strength in the non-
dominant hand and tests of grip strength are effort 
dependent.  

A 10 percent rating is provided for superficial scars which 
are tender and painful on objective demonstration, or poorly 
nourished with repeated ulceration.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.118 Codes 7803 and 7804 (1999).  Scars 
may also be rated based on limitation of function of an 
affected part.  38 C.F.R. § 4.118 Code 7805 (1999).  In this 
case the veteran has two asymptomatic scars in the elbow 
area.  There is no evidence of ulceration or of pain or 
tenderness of the scar.  Likewise, there is no objective 
evidence that the scars interfere in any way with the 
functioning of the elbow.  The veteran asserts that he has 
arm pain, but he has not presented any medical evidence 
showing that any such pain results from residuals of the 
shell fragment wounds he sustained in service.  There is no 
medical evidence tending to show that the veteran suffered 
any muscle or nerve injury as a result of shell fragment 
wounds in this case.  Where the schedule does not provide a 
zero percent rating for a diagnostic code, a zero percent 
rating will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).  
In this case the evidence fails to show that the veteran has 
the required residuals with regard to scars of the left elbow 
to qualify for a compensable disability rating.

PTSD

On VA psychiatric and psychological examination in October 
1990 the veteran complained of feeling uncomfortable in 
closed spaces or in crowds of people.  He reported recurring 
and intrusive distractions and distressing recollections of 
combat experiences.  He described dissociative flashbacks 
when he saw helicopters flying overhead.  He stated that he 
avoided war movies and talking about his experiences.  He 
reported a history of irritability and outbursts of anger and 
stated that he had an exaggerated startle response.  
Examination revealed that he was oriented in all spheres.  
Affect and mood were appropriate.  He cried on describing his 
experiences in Vietnam.  Memory was intact.  Insight and 
judgment were adequate.  Diagnoses included PTSD.

The veteran was hospitalized at a VA facility from August 28 
to September 2, 1992.  Examination revealed that he was alert 
and oriented in three spheres.  He was mildly anxious.  The 
diagnosis was adjustment disorder with mixed disturbance of 
conduct and emotions.

The veteran was hospitalized at a VA facility from December 
15 to December 24, 1992 complaining of being "totally 
stressed out."  He reported insomnia, depression and 
hopelessness.  He felt nervous, tense and agitated much of 
the time and tended to isolate himself.  He complained of 
difficulty concentrating.  He was uncomfortable in large 
groups.  He startled easily and was hypervigilant.  
Examination revealed that his mood was anxious, excitable, 
and highly agitated, and that he was talking with his hands.  
Affect was restricted and somewhat labile with one crying 
spell.  He was oriented in three spheres and goal directed.  
He was cooperative and his mood was congruent.  Diagnoses 
included adjustment disorder with depression, angry mood and 
job impairment and PTSD.  

The veteran was seen at a VA out-patient clinic in January 
1993 complaining of anxiety.  It was noted that his hands 
were shaking and his speech was rapid.  

The veteran was hospitalized at a VA facility in March 1993 
for treatment of depression.  He reported that he was working 
as a bus driver.  He complained of feeling more depressed for 
the past three months and that it had gotten worse over the 
previous two to three weeks.  He stated that he was not 
sleeping well and that he had frequent episodes of crying 
spells.  A diagnosis of depressed mood was reported.  

VA out-patient clinic records dated May 6, 1993 show that the 
veteran reported stress due to the loss of a son.  VA out-
patient clinic records dated in June 1993 reveal that the 
veteran had failed to meet his treatment goals because was 
unwilling to take psychotropic medication, he resumed alcohol 
consumption and he had unresolved grief issues.  He made 
threats against the life of another person.  It was 
recommended that he be hospitalized for treatment.  

At his April 1994 hearing the veteran testified concerning 
his PTSD symptoms.  He described interpersonal problems at 
work and with his family resulting from his psychiatric 
condition.  He reported difficulty sleeping, tension and an 
explosive temper.  His son indicated that the veteran did not 
socialize much.  

On VA examination in November 1994 the veteran complained of 
depression, anger and temper, emotional numbness and a desire 
to be alone.  Examination revealed that he had intrusive and 
distressing recollections.  He reported avoiding war movies, 
crowds and people.  He stated that he had insomnia and was 
angry and irritable.  He was hypervigilant and had a startle 
response.  He had a full range of affect and teared on 
several occasions during the interview.  Mood was depressed.  
Memory was good.  He was unable to do proverbs.  He did 
serial subtractions easily.  Insight was limited and judgment 
was fair.  The diagnosis was PTSD.  The current and highest 
for the last year rating on the Global Assessment of 
Functioning (GAF) Scale was 55.  The examiner noted that the 
veteran appeared more agitated and under more stress than he 
was when examined four years earlier.  The examiner also 
noted that the veteran had marked impairment of his social 
life.  He had an adequate work record, but it was a very 
stressful situation for him.

The veteran was hospitalized at a VA facility in January and 
February 1995 after breaking several windows in his house 
after becoming upset with his wife.  Examination revealed 
that he was anxious and irritable.  Speech was pressured.  He 
exhibited poor concentration on serial 7's.

In a letter dated in February 1995 a VA physician reported 
that the veteran was required to take a medication which 
might cause drowsiness in 20% of patients, but that it had 
not been observed to cause drowsiness in the veteran.  The 
physician stated that the veteran was able to operate a motor 
vehicle while on the medication.  

In a statement dated in March 1995 a private physician 
reported that the veteran had PTSD and was required to take 
medication.  The physician stated that the veteran's job as a 
bus driver and work schedule were such that they caused a 
danger of his driving under the influence of medication which 
caused sleepiness and drowsiness.  He stated that the veteran 
could not operate a commercial vehicle until all his 
medication stopped.

In a statement to the Social Security Administration in March 
1995 the veteran reported that he became unable to work 
because of disability on January 19, 1995.  The record shows 
that the Social Security Administration subsequently found 
that the veteran was disabled due to anxiety related 
disorders as of that date.

A report of examination by a private clinical psychologist 
done for the Social Security Administration in January 1996 
reveals that the veteran was pleasant and cooperative.  He 
expressed a great deal of anxiety and aggression.  He was 
oriented to time, place and person.  His thoughts were 
sufficiently organized.  Mood and affect were appropriate to 
content.  Memory was adequate.  Concentration and attention 
span were mildly diminished.  Insight and judgment were 
adequate.  

In January 1996 a VA physician completed a medical report on 
the veteran for the Social Security Administration.  
Examination revealed that the veteran was anxious and 
irritable.  He reported difficulty concentrating.  He had 
severe trouble making decisions.  The diagnosis was PTSD.  
The current rating and past year GAF was 35-40.

Under the rating schedule provisions in effect prior to 
November 7, 1996 a 10 percent rating was provided for PTSD 
where there was emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A 30 percent rating was provided where there was definite 
impairment in the ability to establish or maintain effective 
or favorable relationships with people and symptoms which 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating was provided 
where the ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
and there were symptoms which resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to result in considerable industrial impairment.  A 70 
percent rating required that the ability to establish or 
maintain effective or favorable relationships with people be 
severely impaired and that there be severe impairment of 
social and industrial adaptability.  A 100 percent rating was 
provided where the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community and that there were totally 
incapacitating symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132 Code 9411 
(1996).

In 1990 when a 10 percent rating for the veteran's PTSD was 
originally assigned the evidence showed that the veteran 
reported feeling uncomfortable in crowds, intrusive 
recollections and flashbacks, but little objective 
symptomatology was found on examination.  Even when he was 
hospitalized in August and September 1992, the reason for the 
hospital admission was a temper outburst and he exhibited 
little objective symptomatology.  The examination report 
referred to "mild" agitation and anxiety.  A substantial 
deterioration in the veteran's psychiatric state is evident 
in the report of his admission to a VA hospital on December 
15, 1992.  He reported insomnia, depression, hopelessness, 
nervousness and difficulty concentrating.  Examination 
revealed that he was anxious and highly excitable and his 
affect was constricted.  The examiner noted that there was 
job impairment as part of the diagnostic description of the 
veteran's psychiatric disorder.  Available medical reports 
dated in 1993 and 1994 show that the veteran continued to 
exhibit a level of symptomatology similar to that shown in 
the December 1992 hospital report.  On VA examination in 
November 1994 the examiner assigned a GAF score of 55 which 
falls in the moderate to serious impairment range.  

Accordingly, the Board concludes that the evidence shows no 
more than mild impairment resulting from the veteran's PTSD 
prior to his admission to the hospital on December 15, 1992.  
Therefore, the 10 percent rating in effect prior to that date 
was appropriate and there is no basis for granting a higher 
rating for anytime before December 15, 1992.  As of December 
15, 1992 the Board finds that the evidence shows that the 
veteran's PTSD symptoms were shown to have increased in 
severity to the point where they resulted in considerable 
industrial impairment.  However, during the time from 
December 15, 1992 until January 18, 1995 the veteran did 
continue to hold regular employment and his memory and 
concentration remained adequate.  Although, as noted by one 
examiner, maintaining employment had become stressful for 
him, the veteran was not more than considerably impaired as a 
result of his PTSD symptoms during that time.

Accordingly, the Board concludes that there is no basis for 
assigning a rating in excess of 10 percent for the veteran's 
PTSD prior to December 15, 1992.  The Board further concludes 
that a 50 percent rating, but no more, is warranted effective 
December 15, 1992.


ORDER

Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound of the left arm is 
denied.  Entitlement to a rating in excess of 10 percent for 
PTSD prior to December 15, 1992 is denied.  A 50 percent 
rating for PTSD is granted effective December 15, 1992 
through January 18, 1995, subject to the governing 
regulations pertaining to the payment of monetary benefits.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

